Citation Nr: 1232334	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-08 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1151(a), claimed on the basis that the Veteran died of renal failure attributable to VA treatment-related hepatitis C.

2. Entitlement to Special Monthly Compensation (SMC) pursuant to 38 U.S.C.A. § 1114(k) for the anatomical loss or loss of use of one foot, for accrued benefits purposes.

3. Entitlement to payment of additional accrued benefits on the basis that the Veteran's spouse sent in payment on an overpayment of VA benefits, including interest, on June 10, 2005.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to May 1954.  He died in September 2006.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a determination of the RO dated in September 2007.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a January 2011 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was the subject of a Board decision and remand in April 2011.  The Board granted the appellant's claims for accrued benefits based on claims pending at the time of the Veteran's death and remanded the claim for DIC for further development and adjudication.

The appellant has submitted September 2011 and November 2011 Notices of Disagreement with two aspects of an August 2011 RO rating decision and an August 2011 letter that notified her of the rating decision.  

The appellant disagreed with the determinations in the rating decision and letter insofar as special monthly compensation for accrued benefits purposes was not awarded for loss of use of the left foot, and insofar as she felt she was entitled to additional accrued benefits for the reason that she had submitted a check for an overpayment of VA benefits in June 2005 (she attached a copy of the check).  No Statement of the Case (SOC) has been provided as to these issues.  

In light of the present procedural posture of these issues, the Board is obligated to remand these issues for proper development, to include issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

These issues are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran had been adjudicated by VA, on an accrued benefits basis, as entitled during his lifetime to compensation for hepatitis C, a "qualifying additional disability" pursuant to 38 U.S.C.A. § 1151, on the basis that his hepatitis C was due to a blood transfusion at a VA hospital.

2. The immediate cause of the Veteran's death was shown as likely as not to be due to renal failure caused by hepatitis C.



CONCLUSION OF LAW

Affording the benefit of the doubt in favor of the Veteran, the criteria for DIC on the basis of the Veteran's "qualifying death" are met. 38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.361(c)(1) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As will be discussed, sufficient evidence is of record to grant the matter on appeal.  Therefore, no further notice or development is needed with respect to this matter.  


Merits of the Claim

Dependency and Indemnity Compensation shall be awarded to a widow of a veteran whose death is due to a service-connected disease or injury.  See 38 U.S.C.A. § 1310.

38 U.S.C.A. § 1151(a) provides that compensation shall be awarded for a "qualifying additional disability" or a "qualifying death" of a veteran in the same manner as if such additional disability or death were service-connected. . .  if the additional disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary. . . and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C. § 1151(a).  An "additional disability or death" is actually caused by VA care, treatment, or examination when the VA care, treatment, or examination "resulted" in the additional disability or death.  38 C.F.R. § 3.361(c)(1). 

Additionally, to obtain benefits under section 1151(a), the additional disability or death must not be merely coincidental with VA medical treatment, but must stem from some fault in the care that was provided or an event not reasonably foreseeable.  38 U.S.C. § 1151(a); see also Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); 38 C.F.R. § 3.361(d)(1).  

To establish VA fault, it must be shown that "VA failed to exercise the degree of care that would normally be expected of a reasonable health care provider" or that VA furnished care without informed consent.  Id.  

VA medical care or treatment cannot be considered to have caused the continuance or natural progress of a disease or injury "unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress."  38 C.F.R. § 3.361(c)(2).

The January 1988 VA treatment records indicate that the Veteran underwent multiple VA blood transfusions in January 1988.

A November 1999 private laboratory report indicates that the Veteran had hepatitis C, identified by "RNA by PCR viral load." 

A December 2000 letter from a treating private physician is to the effect that the Veteran's hepatitis C could have been the result of blood transfusions the Veteran received at VA in February 1988. 

A very detailed December 2003 private nephrology report includes an impression of chronic renal insufficiency, which was found to be progressive.  The consulting physician added that the membranoproliferative glomerulonephritis had been associated with hepatitis C.

In August 2004 a VA examining physician opined that the Veteran's chronic hepatitis C infection was most likely due to his VA blood transfusions.

The Veteran has been adjudicated, on an accrued benefits basis, as entitled during a period of his lifetime and terminal illness to compensation for hepatitis C as though it were a service-connected condition, on the basis that the disability or death was caused by VA medical and surgical treatment during hospital care.  

Specifically, he received blood transfusions at VA in 1988 that have been adjudicated as the likely cause of his contracting a chronic hepatitis C infection.  See 38 U.S.C.A. § 1151(a).

The Veteran's original death certificate indicates he died in September 2006 and lists "multiple diseases of aged" as the immediate cause and final disease or condition resulting in death, but with nothing more specific and without further explanation.  It is therefore of limited probative value.  An autopsy was not performed.

In July 2012 a private physician revised the Veteran's death certificate to indicate the cause of death to be renal failure due to or as a consequence of hepatitis C.  

The amended death certificate lists the amending physician as the Veteran's attending physician.   The certificate was revised after the signing physician was duly sworn.  An original, notarized version of the amended death certificate is associated with the claims file.  As this document is sworn and notarized and has been prepared for a state government as a matter of its official public records, the document is afforded significant probative value.

Also, in a letter dated in July 2012, another physician, a private neurologist, stated that he had treated the Veteran for several years, up to and including the time of his death in September 2006.  He asserted that it remained his medical opinion that the hepatitis C virus the Veteran contracted, through a well-documented blood transfusion at a VA Medical Center, was the cause of several of the Veteran's medical conditions and disorders, the most damaging and terminal being renal failure.  He added that the cause of the Veteran's death in September 2006 "was most certainly Renal Failure secondary to Hepatitis C."  

This opinion is well explained and this treating physician had personal knowledge of the Veteran, and appears to be well-qualified to render such opinions as an active practitioner in a complex field of medicine. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("VA medical examiners and private physicians offering medical opinions in veterans benefits cases are nothing more or less than expert witnesses"). The opinion of this physician is therefore afforded a high probative value.

There is essentially no probative evidence of record to indicate that the Veteran's cause of death was not renal failure due to or as a consequence of hepatitis C.

Accordingly, in extending the benefit of the doubt to the Veteran, the criteria for DIC on the basis of a qualifying death, due to renal failure caused by a qualifying additional disability, hepatitis C, pursuant to 38 U.S.C.A. § 1151(a), are met.

The appellant is therefore entitled to Dependency and Indemnity Compensation (DIC) on the basis that the Veteran died of renal failure attributable to hepatitis C, adjudicated as a  "qualifying additional disability" pursuant to 38 U.S.C.A. § 1151, so that his death is a "qualifying death" under VA laws and regulations.


ORDER

Dependency and Indemnity Compensation, on the basis of the Veteran's "qualifying death," is granted.


REMAND

As noted, the appellant has submitted September 2011 and November 2011 Notices of Disagreement with two aspects of an August 2011 RO rating decision and an August 2011 letter that notified her of the rating decision.  

The appellant disagreed with the determinations in the rating decision and notice letter insofar as special monthly compensation was not awarded for loss of use of the left foot, and insofar as she felt she was entitled to additional accrued benefits for the reason that she had submitted a check for an overpayment of VA benefits in June 2005 (she attached a copy of the check).  

No Statement of the Case (SOC) has been provided as to these issues.  In light of the present procedural posture of these issues, the Board is obligated to remand the issues for proper development, to include issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, these remaining matters are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should take appropriate action, including issuance of a Statement of the Case, as to the appeal initiated by the Veteran from the rating decision addressing the issues of special monthly compensation for loss of use of the left foot and additional accrued benefits on the basis that that she had submitted a check for an overpayment of VA benefits in June 2005 (she attached a copy of the check with her November 2011 notice of disagreement).  The appellant and her representative should be clearly advised of the need to file a timely Substantive Appeal if the appellant wishes to complete an appeal from that determination.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


